Case: 12-50982       Document: 00512279687         Page: 1     Date Filed: 06/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 19, 2013
                                     No. 12-50982
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ANTONIO AGUIRRE-MESA, also known as Pedro Morales,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:12-CR-224-1


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Antonio Aguirre-Mesa pleaded guilty to being found
to be in the United States illegally after having been previously deported, in
violation of 8 U.S.C. § 1326. He was sentenced to 21 months of imprisonment,
to be followed by a three-year term of supervised release. On appeal, Aguirre-
Mesa challenges the procedural and substantive reasonableness of his
supervised release term on the grounds that the district court did not state
reasons for imposing supervised release and did not account for the fact that he

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50982     Document: 00512279687     Page: 2   Date Filed: 06/19/2013

                                  No. 12-50982

is a deportable alien, contending that this fact should have received significant
weight. As Aguirre-Mesa did not challenge the term of supervised release in the
district court, we review his claim for plain error only. See United States v.
Dominquez-Alvarado, 695 F.3d 324, 327-28 (5th Cir. 2012).
      If the defendant is an alien who is likely to be deported after serving a
prison sentence, supervised release is not ordinarily imposed and “should not be
imposed absent a determination that supervised release would provide an added
measure of deterrence and protection based on the facts and circumstances of a
particular case.” Id. at 329; see U.S.S.G. § 5D1.1, comment. (n.5). Although the
district court did not refer to the amended language of § 5D1.1(c), the
presentence report (PSR) specifically discussed it, and the district court
expressly adopted the PSR. And, even though the court did not give specific
reasons for imposing supervised release, the record reflects that, in imposing the
sentence, the court considered the 18 U.S.C. § 3553(a) factors and found the facts
and circumstances of both Aguirre-Mesa’s background and the instant offense
to be particularly relevant.     Thus, as the Guidelines instruct, the court
considered the statutory factors. Section 5D1.1, comment. (nn.3(A), 5); see
Dominguez-Alvarado, 695 F.3d at 330.         Inasmuch as the district court’s
particularized statement was sufficient to justify the imposition of supervised
release, it did not plainly err in sentencing Aguirre-Mesa to such a term. See
Dominguez-Alvarado, 695 F.3d at 330.
      As for substantive reasonableness, Aguirre-Mesa’s three-year term of
supervised release was within the advisory guidelines range, and he has not
rebutted the presumption that the district court considered the relevant factors
in imposing this sentence. See United States v. Mares, 402 F.3d 511, 519 (5th
Cir. 2005). Accordingly, he has not established that inclusion of supervised
release in his sentence was substantively unreasonable.
      The judgment of the district court is AFFIRMED.



                                        2